DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 17-32 are allowed. As to claim 1, references Baker, Chestnut, Na and Zuehlsdorff have been made of record as teaching an augmented reality system for performing a clinical procedure on a patient using medical imaging according to a plurality of imaging protocols, the system comprising: a head-mountable augmented reality platform having a display viewable by a user; a memory configured to store one or more models comprising historic data of procedure activities and (ii) program modules; and a processor configured to execute the program modules stored in memory, the program modules including: an interface module configured to enable selection of an optimal imaging protocol from among the plurality of imaging protocols; a prediction module trained in procedures corresponding to the plurality of imaging protocols, respectively, the prediction module configured to, during a procedure corresponding to the selected optimal imaging protocol: provide guidance for the selected optimal imaging protocol, determine an adjustment to at least one setting of the selected optimal imaging protocol or a different optimal imaging protocol that improves a feature associated with the medical imaging, predict the next activity in the procedure corresponding to the selected optimal imaging protocol or predict a  next selected optimal imaging protocol based on a current condition and the one or more models; and an image generation module, responsive to the prediction module, configured to: provide a visual cue the user to the predicted next activity or the predicted next selected optimal imaging protocol or suggests the determined adjustment to the at least one setting of the selected optimal imaging protocol or the determined different optimal imaging protocol through the display of the head mountable augmented reality platform.
However, none of the prior art teaches or suggests the processor trained in procedures corresponding to the plurality of imaging protocols based on the historic data of procedure activities, the processor configured to enable selection of an optimal imaging protocol from among the plurality of imaging protocols; during a procedure corresponding to the selected optimal imaging protocol: gather data representing a current condition associated with the selected optimal imaging protocol using the head-mountable augmented reality platform, and assess a plurality of possibilities for a next activity in the procedure or a next selected optical imaging protocol based on a correlation between the current condition and the one or more models; predict the next activity in the procedure corresponding to the selected optimal imaging protocol or the next selected optimal imaging protocol based on the assessment of the plurality of possibilities; and provide a visual cue on the display in the head-mountable augmented reality platform that guides the user to the predicted next activity, as presently claimed.

As to claim 17 and 26, none of the prior art teaches or suggests the processor trained in procedures corresponding to the plurality of imaging protocols based on the historic data of procedure activities, the processor configured to enable selection of an optimal imaging protocol from among the plurality of imaging protocols; during a procedure corresponding to the selected optimal imaging protocol: gather data representing a current condition associated with the selected optimal imaging protocol using the head-mountable augmented reality platform, and assess a plurality of possibilities for a next activity in the procedure or a next selected optical imaging protocol based on a correlation between the current condition and the one or more models; predict the next activity in the procedure corresponding to the selected optimal imaging protocol or the next selected optimal imaging protocol based on the assessment of the plurality of possibilities; and provide a visual cue on the display in the head-mountable augmented reality platform that guides the user to the predicted next activity, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H CHU/Primary Examiner, Art Unit 2616